           Case 1:17-vv-01979-UNJ Document 39 Filed 10/24/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1979V
                                   Filed: September 21, 2018
                                         UNPUBLISHED


    JACKIE DUTY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Tetanus Diphtheria
                                                             acellular Pertussis (Tdap) Vaccine;
    SECRETARY OF HEALTH AND                                  Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On December 19, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that that she suffered a Table Injury, shoulder injury
related to vaccine administration (“SIRVA”), after receiving a tetanus, diphtheria, and
acellular pertussis vaccination on December 31, 2015. Petition at 1. Petitioner further
alleges that she has suffered the residual effects of her injury for more than six months
and that she has never received compensation for her injury, alleged as vaccine
caused. Id. at ¶¶ 27-28. The case was assigned to the Special Processing Unit of the
Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:17-vv-01979-UNJ Document 39 Filed 10/24/18 Page 2 of 2



        On September 19, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner’s alleged injury
is consistent with SIRVA of the left arm and that it meets the requirements of a Table
injury claim for SIRVA stemming from the Tdap vaccination on December 31, 2015.” Id.
at 4. Respondent further agrees that “based on the record as it now stands, petitioner
has satisfied all legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
